      Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 HAMILTON SPECIALTY INSURANCE COMPANY, :
 INC.,                                  :
                                        :             19cv5548 (DLC)
                          Plaintiff,    :
                                        :            OPINION AND ORDER
                -v-                     :
                                        :
 KINSALE INSURANCE COMPANY,             :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Joshua Ferguson
Jeannette L. Dixon
Manning & Kass, Ellrod, Ramirez, Trester LLP
One Battery Park Plaza, Fl. 4
New York, NY 11238
(242) 858-7769

For defendant:
Joseph G. Silver
Kyle M. Medley
Hailey J. Barthel
Hinshaw & Culbertson LLP
800 Third Ave, Fl. 13
New York, NY 10022
(212) 471-6217

DENISE COTE, District Judge:

     Plaintiff Hamilton Specialty Insurance Company (“Hamilton”)

commenced this suit on June 13, 2019, seeking a declaratory

judgment that Hamilton is entitled to reimbursement from Kinsale

Insurance Company (“Kinsale”) for a share of the settlement and

defense costs that Hamilton paid on behalf of Sway Lounge, LLC
        Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 2 of 17



d/b/a Paul’s Casablanca (“Sway”).         This Opinion presents the

Court’s findings of fact and conclusions of law following a

bench trial on submission.       For the reasons stated below,

judgment is granted to Kinsale.

                                 Background

       The following constitutes the Court’s findings of fact.

This insurance dispute arises out of state and federal court

actions brought by Sylvia Eliasson, a former bottle server at

Sway, against Sway; Sway’s owners, Paul Sevigny and Brian

McPeck; and Sway’s General Manager, Joshua Menendez.            See

Complaint, Eliasson v. Sway Lounge, LLC d/b/a Paul’s Casablanca,

No. 155170/2018 (Sup. Ct. June 3, 2018) (the “State Court

Action”); Complaint, Eliasson v. Sway Lounge, LLC d/b/a Paul’s

Casablanca, No. 18cv11895 (DLC) (S.D.N.Y. Dec. 18, 2019) (the

“Federal Court Action”) (together with the State Court Action,

the “Underlying Action”).

  I.     The Underlying Action

       The complaint in the Underlying Action alleged the

following.     After inviting Eliasson to share an afterwork glass

of champagne on the night of October 7, 2017, Menendez drugged

and sexually assaulted Eliasson.          A few weeks later, when

Eliasson confronted Menendez about the incident, he refused to

discuss what he had done.       On March 10, 2018, Eliasson contacted

Sevigny and McPeck to set up a meeting to report the incident.


                                      2
        Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 3 of 17



A few days prior to their scheduled meeting of March 20, Sevigny

and McPeck requested that Eliasson sign a backdated non-

disclosure agreement, which she declined to do.           At their March

20 meeting, Sevigny and McPeck informed Eliasson that they would

investigate the matter and that, in the meantime, she would not

work shifts with Menendez.       As a result, Eliasson was deprived

of her normal and most profitable weekend shifts.

     To investigate Eliasson’s allegations, Sevigny and McPeck

eventually hired a company that had no experience conducting

workplace investigations into sexual assault.           Its investigator

was unprofessional in his interactions with Eliasson, and put

the burden on her to connect him with other employees of Sway to

verify her allegations.       Several weeks after her initial

interview with the investigator, Menendez was still employed at

Sway.    Based on his continued employment, Eliasson felt she

could no longer come to work.        Finally, when Sway became aware

that Eliasson had retained legal counsel, it fired Menendez.

     On June 3, 2018, Eliasson sued Sway, Sevigny, McPeck, and

Menendez in the State Court Action, which was dismissed without

prejudice on November 27, 2018.           As alleged in the Federal Court

Action, following the filing of the State Court Action, numerous

women came forward with accounts of Menendez’s sexually violent

and predatory behavior.       These accounts are detailed in the




                                      3
        Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 4 of 17



complaint filed in the Federal Court Action on December 18,

2018.

     The complaint in the Federal Action included nine causes of

action and named the same defendants.         It alleged Title VII

discrimination and retaliation claims against Sway; New York

State and City law claims of hostile work environment, sexual

harassment, gender discrimination, and retaliation against all

of the defendants; a New York City law claim for gender-

motivated violence against Menendez; and assault and battery

claims against Menendez.

  II.    The Hamilton Policy

     Sway’s insurance policy with Hamilton covers the period

November 11, 2016 through November 11, 2017 (the “Hamilton

Policy”).    It therefore covered the date on which the assault is

alleged to have occurred.

     The Hamilton Policy provides coverage for both Commercial

General Liability and Liquor Liability, each with a $1 million

per occurrence limit and a general aggregate limit of $2

million.    The Hamilton Policy also provides limited coverage for

assault or battery related claims.         It states in relevant part:

     [T]his insurance applies to any loss . . . including
     claims . . . for negligence, directly or indirectly
     arising out of, actually or allegedly arising out of,
     or related to any: assault, battery, molestation,
     abuse, [or] harmful or offensive contact . . . whether
     committed by a . . . employee, or any other
     individual.


                                      4
      Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 5 of 17




Sway paid annual premiums of $58,792 for the Hamilton Policy.

    Pursuant to its “Other Insurance” provision, the Hamilton

Policy provides that it would constitute primary insurance

except in certain circumstances not relevant here.         In the event

that another policy held by Sway also is primary insurance, the

following method of sharing applies:

    If . . . the other insurance permits contribution by
    equal shares, we will follow this method also. Under
    this approach each insurer contributes equal amounts
    until it has paid its applicable limit of insurance or
    none of the loss remains, whichever comes first.

    If . . . the other insurance does not permit
    contribution by shares, we will contribute by limits.
    Under this method, each insurer’s share is based on
    the ratio of its applicable limit of insurance to the
    total applicable limits of insurance of all insurers.

  III. The Kinsale Policy

    Sway’s insurance policy with Kinsale covers the period

January 23, 2018 through January 23, 2019 (the “Kinsale

Policy”).   This period begins after the alleged assault, but

covers the period of Eliasson’s report to Sway and its

investigation of her report, as well as the dates for the filing

of both the State Court and Federal Court Actions.

    The Kinsale Policy provides Employment Practices Liability

with a $500,000 per occurrence limit and an aggregate limit of

$500,000.   Up to this amount, Kinsale must pay for a claim for a

“wrongful act,” that is defined, in relevant part, as follows:



                                    5
      Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 6 of 17



    [A]ny actual or alleged:

       1. Violation of any federal, state, local or common
          law, prohibiting any kind of employment-related
          discrimination;
       2. Harassment, including any type of sexual or
          gender harassment . . . ;
       3. Abusive or hostile work environment;
       4. Wrongful discharge or termination of employment,
          whether actual or constructive; . . .
       7. Wrongful failure or refusal to provide equal
          treatment or opportunities; . . .
       9. Wrongful failure or refusal to adopt or enforce
          adequate workplace or employment practices,
          policies or procedures; . . .
       12. Retaliation, including retaliation for exercising
           protected rights, [or] supporting in any way
           another’s exercise of protected rights . . . ;
       but only if the [wrongful act] is committed by an
       ‘insured’ and directed against the ‘organization’s’
       past, present, or future ‘employee’ . . . .

The Kinsale Policy also requires Kinsale to defend the insured

against a covered claim.

    The Kinsale Policy only applies, however, if “[p]rior to

the effective date of this Policy, no ‘insured’ had any

knowledge of any ‘wrongful act’ that could reasonably give rise

to a ‘claim’ under this Policy” (the “Prior Knowledge

Exclusion”).   “Insured” is defined to include the

“organization,” or any “insured person,” which includes any

“employee.”    Under its section entitled “Exclusions,” the

Kinsale Policy provides that it does not apply to, among other

things, any claim for loss “[b]ased upon, arising out of or in


                                    6
        Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 7 of 17



any way involving any criminal act” (the “Criminal Act

Exclusion”).

    Pursuant to the Kinsale Policy’s “Other Insurance”

provision, the Kinsale Policy provides that it is primary

insurance.     The Kinsale Policy, however, does not specify a

method of sharing in the event that Sway had another primary

insurance plan.

  IV.     Coverage of the Underlying Action

    On June 11, 2018, Kinsale issued a “Disclaimer of Coverage”

indicating its refusal to provide a defense or indemnification

to Sway for the State Court Action.         On June 7, 2019, Kinsale

issued a “Disclaimer of Coverage” as to the Federal Court

Action.    Among other things, Kinsale argued that the Underlying

Action was excluded from coverage under the Criminal Act and

Prior Knowledge Exclusions of the Kinsale Policy.

    On July 11, 2018, Hamilton accepted Sway’s tender for the

State Court Action subject to a reservation of rights, and

provided a defense for the Federal Court Action.           Ultimately,

Sway settled with Eliasson for $850,000, an amount that was

fully funded by Hamilton.       Hamilton has spent an additional

$34,273.04 in defense costs associated with the Underlying

Action.




                                      7
        Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 8 of 17



  V.     Procedural History

       On June 3, 2019, Hamilton filed this action seeking a

declaratory judgment that it is entitled to reimbursement from

Kinsale for Kinsale’s proportional share of the settlement and

defense costs paid by Hamilton.           According to Hamilton, Kinsale

and Hamilton should equally share the settlement and defense

costs for the Underlying Action.

       On February 28, 2020, the parties informed the Court that

they did not believe that there were any disputed issues of

material fact and consented to trial on submission.            The same

day, they filed their pretrial order, proposed findings of fact

and conclusions of law, and pretrial memoranda of law.            On March

6, 2020, the parties filed their responsive memoranda

submissions.

       The parties have agreed upon the relevant documents to be

received into evidence in this trial.           These include the

Hamilton and Kinsale Policies, the complaints from the State and

Federal Court Actions, and the Disclaimers of Coverage issued by

Kinsale.    The parties also have agreed that no live testimony,

citations to sworn testimony, or affidavits are needed to

resolve their dispute.

                                 Discussion

       The parties have not addressed the issue of which law

applies to this contractual dispute.          The parties’ memoranda of


                                      8
         Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 9 of 17



law and their proposed conclusions of law, however, apply New

York law.     “Federal courts sitting in diversity look to the

choice-of-law rules of the forum state.”           Int’l Bus. Machs.

Corp. v. Liberty Mut. Ins. Co., 363 F.3d 137, 143 (2d Cir.

2004).     An agreement between the parties to apply New York law,

even where that agreement is implicit, is sufficient to

establish the appropriate choice of law.           Krumme v. WestPoint

Stevens Inc., 238 F.3d 133, 138 (2d Cir. 2000); see also Fed.

Ins. Co. v. Am. Home Assur. Co., 639 F.3d 557, 566 (2d Cir.

2011).     Accordingly, New York law applies.

     “Under New York law, an insurance contract is interpreted

to give effect to the intent of the parties as expressed in the

clear language of the contract.”           Morgan Stanley Grp. Inc. v.

New England Ins. Co., 225 F.3d 270, 275 (2d Cir. 2000) (citation

omitted).     “The initial interpretation of a contract is a matter

of law for the court to decide.”           Id. (citation omitted).        “Part

of this threshold interpretation is the question of whether the

terms of the insurance contract are ambiguous.”            Id. (citation

omitted).     Language in an insurance contract is ambiguous if it

is

     capable of more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages and terminology as generally
     understood in the particular trade or business.



                                       9
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 10 of 17



Olin Corp. v. Am. Home Assur. Co., 704 F.3d 89, 99 (2d Cir.

2012) (citation omitted); In re Prudential Lines Inc., 158 F.3d

65, 77 (2d Cir. 1998).    Contract language is unambiguous if it

“provides a definite and precise meaning, unattended by danger

of misconception in the purport of the contract itself, and

concerning which there is no reasonable basis for a difference

of opinion.”   Olin Corp., 704 F.3d at 99 (citation omitted).

    If a court determines that the terms at issue are

unambiguous, the terms are given their plain and ordinary

meaning and the court will not consider extrinsic evidence in

aid of assigning meaning to these terms.       Id.; In re Prudential

Lines Inc., 158 F.3d at 77; see also Alexander & Alexander

Servs., Inc. v. These Certain Underwriters at Lloyd’s, London,

England, 136 F.3d 82, 86 (2d Cir. 1998).       If, on the other hand,

a court determines that contract language is ambiguous, it may

consider “any available extrinsic evidence to ascertain the

meaning intended by the parties during the formation of the

contract.”   Alexander & Alexander Servs., Inc., 136 F.3d at

86; see also British Int’l Ins. Co. Ltd. V. Seguros La

Republica, S.A., 342 F.3d 78, 82 (2d Cir. 2003).        If policy

language is ambiguous, New York law provides that such

ambiguities must be construed against the insurer.         See Duane

Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 600 F.3d 190,

201 (2d Cir. 2010).


                                   10
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 11 of 17



     Kinsale argues that the Underlying Action is excluded from

coverage under the Criminal Act Exclusion.1       The Criminal Act

Exclusion of the Kinsale Policy excludes coverage for claims

that are “[b]ased upon, arising out of or in any way involving

any criminal act.”

     Under New York law, an insurer bears the burden of

establishing that a claim falls within the scope of an

exclusion.    MBIA Inc. v. Fed. Ins. Co., 652 F.3d 152, 165 (2d

Cir. 2011).   “To negate coverage by virtue of an exclusion, an

insurer must establish that the exclusion is stated in clear and

unmistaken language, is subject to no other reasonable

interpretation, and applies in the particular case.”         Village of

Sylvan Beach, N.Y. v. Travelers Indem. Co., 55 F.3d 114, 115-16

(2d Cir. 1995) (citation omitted).      As stated by the New York

Court of Appeals, “the language of the policy controls” the

question of coverage.    Mount Vernon Fire Insurance Company v.

Creative Housing, 645 N.Y.S.2d 433, 435 (N.Y. 1996).

     The New York Court of Appeals has recognized that “[t]here

is no significant difference between the meaning of the phrases

‘based on’ and ‘arising out of’ in the coverage or exclusion




1 Because Kinsale succeeds in excluding coverage under the
Criminal Act Exclusion, it is unnecessary to reach its
contention that coverage is also properly excluded because of
insured’s knowledge of the wrongful act prior to the beginning
of the policy period.


                                   11
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 12 of 17



clauses of an insurance policy,” and that these phrases are not

ambiguous.2   Fed. Ins. Co. v. Am. Home. Assur. Co., 639 F.3d 557,

568 (2d Cir. 2011) (citation omitted).       In the context of

insurance policies that exclude claims that are “based on” or

“arising out of” certain conduct, the Court of Appeals has

instructed courts to employ a “but for” test that looks to the

nature of the underlying conduct, i.e., the “operative act,” in

order to determine whether a certain occurrence is covered or

excluded from coverage.    Mount Vernon, 645 N.Y.S.2d at 434-35;

see also U.S. Underwriters Ins. Co. v. Val-Blue Corp., 623

N.Y.S.2d 834, 836 (N.Y. 1995).     As explained by the Court of

Appeals, this test dictates that “if no cause of action would

exist but for [an] assault, the claim is based on assault and

the exclusion applies.”    Mount Vernon, 645 N.Y.S.2d at 434.

     In addition to excluding claims “based on” and “arising out

of” any criminal act, the Criminal Act Exclusion of the Kinsale

Policy excludes claims “in any way involving any criminal act.”

This term dictates that the exclusion be read broadly.         See,

e.g., Nomura Holding Am., Inc. v. Fed. Ins. Co., 45 F. Supp. 3d

354, 374 (S.D.N.Y. 2014) (collecting cases); Pereira v. Nat’l




2 According to the New York Court of Appeals, these phrases are
“ordinarily understood to mean originating from, incident to, or
having connection with.” Fed Ins. Co, 639 F.3d at 568 (citation
omitted).


                                   12
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 13 of 17



Union Fire Ins. Co., 525 F. Supp. 2d 370, 378 & n.16 (S.D.N.Y.

2007).

    The Criminal Act Exclusion of the Kinsale Policy

unambiguously excludes coverage of the Underlying Action.

Eliasson’s claims against the defendants in the Underlying

Action would not exist but for the sexual assault by Menendez.

See Mount Vernon, 645 N.Y.S.2d at 434.       The conclusion that

coverage is excluded is bolstered by the clause of the Criminal

Act Exclusion excluding claims “in any way involving any

criminal act.”   There can be no doubt that all of the claims

alleged in the Underlying Action, including those of hostile

work environment, sexual harassment, gender discrimination, and

retaliation, “involve[ed]” in some way the sexual assault by

Menendez.   Because the language of the policy controls, the

Criminal Act Exclusion must be read to exclude coverage of the

Underlying Action.

    In arguing that the Underlying Action is not excluded from

coverage under the Criminal Act Exclusion, Hamilton points to an

Appellate Division case that parts ways with New York Court of

Appeals precedent applying the but-for causation test.         See

Watkins v. Glen Cent. School Dist. V. Nat’l Union Fire Ins., 732

N.Y.S.2d 70 (App. Div. 2001).     In Watkins, the Second Department

determined that an exclusion for “claims arising from assault

and battery” should not be read to exclude coverage of negligent


                                   13
      Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 14 of 17



hiring and supervision claims against a school whose teacher

sexually assaulted his students, because the insurance policy

was one for errors and omissions.3       Id. at 71-72.    The Second

Department reasoned that it was not compelled to follow Court of

Appeals precedent applying the but-for causation test because

those cases involved general liability, not errors and

omissions, policies.     Id. at 73-74.    Because an errors and

omissions policy “is expressly intended to provide coverage for

negligent acts, including negligence in the hiring or

supervision of employees,” the Second Department reasoned,

“[a]pplication of the cited exclusions . . . would effectively

eviscerate the errors and omissions policy altogether.”           Id. at

74.

      Watkins is inapposite for several reasons.         First, the

Kinsale Policy is not an errors and omissions policy.          Second,

in contrast to Watkins, applying the Criminal Act Exclusion to

preclude coverage of the claims at issue in the Underlying

Action -- hostile work environment, sexual harassment, gender

discrimination, and retaliation -- would not eviscerate the

purpose of the Kinsale Policy.      As Kinsale explains, these types


3 An errors and omissions policy “effectively provides
malpractice insurance coverage to members of professions other
than those in the legal and medical fields.” Watkins, 732
N.Y.S.2d at 72. Such policies “generally provide coverage for
acts of negligence and do not insure against intentional acts.”
Id.


                                    14
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 15 of 17



of claims would still be covered when they are in connection

with conduct that is not based on, arising out of, or in any way

involving a criminal act.     That should include a large universe

of workplace claims for a business such as Sway.        Third, the

contractual language in Watkins was not as broad as the Criminal

Act Exclusion.   In Watkins, the term excluded “claims arising

from assault and battery,” id. at 71, while here the term

excludes claims “[b]ased upon, arising out of or in any way

involving any criminal act.”     Given these important differences,

whether taken singly or together, there is no basis to find that

Watkins controls the outcome here.

    Hamilton also contends that the Underlying Action should

not be excluded under the Criminal Act Exclusion because

Menendez was not criminally prosecuted for the sexual assault

alleged by Eliasson.    Thus, while Hamilton does not dispute that

Eliasson’s sexual assault allegations describe criminal conduct,

Hamilton contends that the absence of a criminal indictment

and/or conviction precludes application of the Criminal Act

Exclusion.   The Criminal Act Exclusion, however, plainly states

that it is a criminal “act,” not a criminal indictment or

conviction, that triggers the exclusion.       Based on the plain

language of the contract, it is the nature of the conduct and

not the decision of a prosecutor to pursue charges or the

prosecutor’s success in obtaining a conviction that controls.


                                   15
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 16 of 17



After all, there may be many reasons for a prosecutor to

exercise its discretion and not pursue a particular prosecution

even when there is no reasonable dispute that a crime occurred.

    Finally, Hamilton argues that the Underlying Action is not

excluded under the Criminal Act Exclusion because Eliasson’s

complaint includes allegations of Sway’s “disparate treatment

towards female workers” that have no connection to the alleged

criminal act by Menendez.     These include allegations that Sway

did not allow women to work behind the bar or in management

roles and allowed male staff to consume alcohol during their

shifts.   While these allegations were apparently included to

provide context and explain Sway’s delay in responding to

Eliasson’s report, it was the assault that prompted the lawsuit

and stood at the center of each of the claims pleaded in the

complaint -- hostile work environment, sexual harassment, gender

discrimination, retaliation, and assault and battery -- and

Hamilton does not argue otherwise.      This final argument

therefore is without merit.

                              Conclusion

    Kinsale is not required to cover the costs sought by

Hamilton because coverage of those costs is excluded pursuant to




                                   16
     Case 1:19-cv-05548-DLC Document 31 Filed 04/15/20 Page 17 of 17



the Kinsale Policy’s Criminal Act Exclusion.        The Clerk of Court

shall enter judgment for Kinsale and close this case.



Dated:    New York, New York
          April 15, 2020


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




                                   17
